Exhibit 10(a)16
 
 
SECOND AMENDMENT TO
THE SOUTHERN COMPANY
SENIOR EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN


WHEREAS, the Southern Company Executive Change in Control Severance Plan
(“Plan”) was originally established by Southern Company Services, Inc. (the
“Company”) on December 7, 1998 and was most recently amended and restated on
December 31, 2008 to provide certain benefits to eligible employees that may be
terminated from employment following a change in control as contemplated
therein; and


WHEREAS, the Company, through its Board of Directors, is authorized to amend the
Plan in accordance with and subject to the provisions of Section 6.5 of the Plan
concerning a Preliminary Change in Control within six (6) months following such
termination; and


WHEREAS, the Company desires to amend the Plan to change the severance benefits
paid under the Plan, to eliminate certain tax gross-up provisions, and to
eliminate provisions regarding certain grandfathered participants in the Plan.


NOW, THEREFORE, the Plan is hereby amended in the following particulars
effective as of February 22, 2011, subject to the provisions of Section 6.5 of
the Plan:


1.


Section 3.2(b) of the Plan shall be replaced in its entirety with the following
new provision:


(b)           Severance Benefit.  (i) Except as otherwise provided in Section
3.2(b)(ii) hereof, Participants shall be paid in cash an amount equal to two
times the Participant’s Annual Compensation.  Notwithstanding the above, the
Participant who has the job title of Chief Executive Officer of Southern shall
be paid in cash an amount equal to three times the Participant’s Annual
Compensation.  (Such amounts described above are referred to as the “Severance
Amount”.)


(ii)           If any portion of the Severance Amount constitutes an “excess
parachute payment” (as such term is defined under Code Section 280G (“Excess
Parachute Payment”)), then the Severance Amount shall be capped so that the
Severance Amount, when combined with all other “parachute payments” (as such
term is defined under Code Section 280G) received by the Participant (the “Total
Parachute Payments”), equals three (3) times the Participant’s base amount (as
such term is defined under Code Section 280G (the “Base Amount”)), less one
dollar (the “Capped Amount”), but only if the Capped Amount, reduced by the
hospital insurance tax under Code Section 3101(b) (“HI Tax”) and federal and
state income tax measured at the highest marginal rates (“Income Tax”), exceeds
the uncapped Total Parachute Payments, reduced by HI Tax, Income Tax and the tax
rate under Code Section 4999 (“Excise Tax”).
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
For purposes of this Section 3.2(b)(ii), whether any amount would constitute an
Excess Parachute Payment and any other calculations of tax, e.g., Excise Tax, HI
Tax, Income Tax, etc., or other amounts, e.g., Total Parachute Payments, Base
Amount, Capped Amount, etc., shall be determined by a nationally recognized firm
specializing in federal income taxes as selected by the Compensation Committee,
and such calculations or determinations shall be binding upon the Participants,
Southern and the Employing Company.




2.


All other provisions of the Plan not inconsistent with the above changes shall
remain in effect.




IN WITNESS WHEREOF, this Second Amendment has been executed on this 23rd day of
February, 2011, by a duly authorized officer of Southern Company Services, Inc.
pursuant to resolutions of the Board of Directors of the Company adopted on
February 17, 2011.




SOUTHERN COMPANY SERVICES, INC.






By:     /s/Patricia L.
Roberts                                                           
 
 
Its:      Vice President                                                      



 
 

--------------------------------------------------------------------------------

 
